 Case: 1:18-cv-00115 Document #: 58 Filed: 10/23/18 Page 1 of 1 PageID #:1292

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Lloyd's Syndicate 3624 (Hiscox), et al.
                                                  Plaintiff,
v.                                                             Case No.: 1:18−cv−00115
                                                               Honorable John Robert
                                                               Blakey
Biological Resource Center of Illinois, LLC, et
al.
                                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 23, 2018:


        MINUTE entry before the Honorable John Robert Blakey: Pursuant to the parties'
agreed proposal, all issues and controversies in this matter having been resolved, this
matter is hereby reinstated for the purpose of entering this Order; final judgment is entered
on Count I of the Complaint [1], consistent with the Courts 9/19/18 Memorandum
Opinion and Order [54], [55]; and Counts II and III of Plaintiffs Complaint [1] are
voluntarily dismissed with prejudice. Each party shall bear its own attorneys fees and
costs. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
